DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 7 September 2021 has been entered:
Claim(s) 1, 3-15, 17, and 19-20 is/are pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Samuel Noel on 17 December 2021.
Claims 12 and 13 are amended as follows:
12. (Currently amended) A labeling machine for labeling containers with labels in a beverage processing industry, wherein the labeling machine comprises a hot glue unit for applying hot glue onto the labels, the hot glue unit comprising:
a housing; 
a glue roller disposed in an interior of the housing; 
a glue container; and 
a filter unit comprising an extractor connected to the housing to extract gases from the interior of the housing and supply the gases to the filter unit before the gases , wherein, with respect to a flow direction of the gases extracted via the extractor from the housing, the filter cartridge and the collection tank are arranged downstream of the extractor, and wherein the gases extracted via the extractor from the interior of the housing are supplied to the filter cartridge.
13.	(Currently amended) A container treatment system for treating containers in a beverage processing industry, the container treatment system comprising: 
a blow molding machine; 
a labeling machine for labeling the containers with labels, wherein the labeling machine comprises a hot glue unit for applying hot glue onto the labels, the hot glue unit comprising:
a housing; 
a glue roller disposed in an interior of the housing; 
a glue container; and 
a filter unit comprising an extractor connected to the housing to extract gases from the interior of the housing and supply the gases to the filter unit before the gases 
a filler.

Election/Restrictions
Claims 1 and 3-11 are allowable. The restriction requirement among Groups I, II, and III , as set forth in the Office action mailed on 26 June 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 12-15, 17, and 19-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1, 3-15, 17, and 19-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: “wherein, with respect to a flow direction of the gases extracted via the extractor from the housing, the filter cartridge and the collection tank are arranged downstream of the extractor, and wherein the gases extracted via the extractor from the interior of the housing are supplied to the filter cartridge.”
Closest prior art of record, Ross (US 2014/0120254 A1) fails to teach that the filter cartridge and the collection tank are arranged downstream of the extractor (as Ross’s filter cartridge and the collection tank are arranged upstream of the extractor; see Applicant’s REMARKS filed 7 September 2021 which was found persuasive). Ross or any other prior art of record fails to suggest the need to reverse the positioning of the filter cartridge and the collection tank relative to the extractor. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731